 652302 NLRB No. 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1288 NLRB 816.2Remanded mem. 877 F.2d 62.3297 NLRB 853 (1990).4The exceptions were filed on behalf of the Respondent by Dunmore Cor-poration, an admitted successor to the Respondent.Camvac International, Inc. and Local 445, Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,
AFL±CIO. Cases 2±CA±18209, 2±CA±18254,and 2±CA±18617April 23, 1991SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 29, 1988, the National Labor RelationsBoard issued a Decision and Order1in this proceeding,finding that the Respondent violated Section 8(a)(1),
(2), and (5) of the National Labor Relations Act. The
violations included interrogations, a threat of plant clo-
sure, solicitation of grievances and promises to remedy
them, promises and grants of benefits, inducing and
encouraging employees to sign a petition disavowing
union support, and domination and assistance to an
employee committee. Because of the severity and per-
vasiveness of the unfair labor practices, the Board
found that a bargaining order was appropriate under
the test set forth in NLRB v. Gissel Packing Co., 395U.S. 575 (1969).On June 15, 1988, the Respondent filed a motion forreconsideration and to reopen the record. On June 21,
1988, the Respondent filed a supplemental motion for
reconsideration. The Respondent moved the Board to
reconsider its issuance of a bargaining order because of
the extensive turnover among 288 NLRB 816. employ-
ees, and in its supplemental motion contended that a
valid election held n February 1981 precluded the
Board, under Section 9(c)(3) of the Act, from ordering
the Respondent to bargain at a time when the Board
could not have conducted a second representation elec-
tion. On June 27, 1988, in an unpublished order, the
Board denied as untimely both of the Respondent's
motions.On June 20, 1989, the United States Court of Ap-peals for the Sixth Circuit issued its opinion2remand-ing the case to the Board for consideration of whether
Section 9(c)(3) of the Act precluded a bargaining
order, and whether turnover at the Respondent's facil-
ity rendered a bargaining order inappropriate. The
Board accepted the court's remand.On March 2, 1990, the Board issued a SupplementalDecision and Order Remanding for Further Hearing,3in which it determined that Section 9(c)(3) did not pre-
clude the Board from issuing a bargaining order effec-
tive within 1 year from a valid election. Regarding the
issue of whether the turnover at the Respondent's facil-ity rendered the bargaining order inappropriate, theBoard, having accepted the court's remand as the law
of the case, ordered that an expedited hearing be held
before an administrative law judge on this issue to
allow the parties an opportunity to present relevant evi-
dence in light of the court's opinion.On September 4, 1990, Administrative Law JudgeHoward Edelman issued the attached supplemental de-
cision. The Respondent4filed exceptions and a sup-porting brief, and the General Counsel filed a
xxxxxxxxxxxreply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered its original decision, thejudge's supplemental decision, and the record in light
of the court's remand, which the Board accepts as thelaw of the case, and the parties' exceptions and briefs,
and has decided to modify the Board's prior decision
by deleting the bargaining order requirement.In its original decision, the Board concluded that theRespondent's unlawful conduct struck at the heart of
the employees' organizational campaign; that the Re-
spondent's actions repeatedly suggested that it was to
the employees' advantage to deal directly with the Re-
spondent regarding improvements in benefits and
working conditions; that the Respondent's unlawful
grant of benefits was particularly difficult to remedy
by traditional means because the Board does not re-
quire their recission; that the Respondent's threat of
plant closure was likely to have a lasting inhibitive ef-
fect on the employees; and that, consequently, the pos-
sibility of erasing the effects of the unfair labor prac-
tices and of conducting a fair election by the use of
traditional remedies was slight. Accordingly, the Board
held that the employees' representation desires ex-
pressed through authorization cards would be better
protected by issuing a bargaining order than by tradi-
tional remedies.The Board recognized that there had been a signifi-cant passage of time since the violations occurred, but
concluded that to withhold a bargaining order because
of that factor would, in the circumstances of this case,
reward the Respondent for its own wrongdoing. As
noted above, the Respondent thereafter filed a motion
for reconsideration and to reopen the record, arguing
that the extensive turnover among employees dis-
sipated the need for a bargaining order, and the Board
denied the motion as untimely.The Sixth Circuit remanded the case, finding thatthe Board erred by failing to consider the turnover
issue, and that because of this error, the Board had im-
properly denied the Respondent's motion to reconsider
and reopen the record. The court stated that the Board 653CAMVAC INTERNATIONAL5The Respondent in its motion had argued that it could prove 90 percentturnover at the facility since the unfair labor practices occurred.6The Respondent admitted that such a high turnover is normal in its indus-try and in its geographic area.7In so finding, the judge erroneously stated that the threat of plant closurein the underlying case was made by a ``high ranking official.'' The threat was
actually made by a supervisor. 288 NLRB at 837.8In view of our deletion of the bargaining order, the 8(a)(5) violationsfound in the Board's original Decision and Order, which were predicated on
the issuance of a bargaining order, can no longer stand. We, therefore, also
shall delete pars. 1(i) and (j) from the Board's original Order.was ``directly confronted with evidence that may well,upon full consideration, not only vitiate the need for
the bargaining order but also render the order posi-
tively unfair to current employees at [Camvac's] Brew-
ster facility.''5Specifically, the court stated that theBoard must consider whether the chilling effect of an
employer's misconduct persists despite the turnover
and thus continues to justify a bargaining order, and
whether, given the turnover rate, a bargaining order
would violate majority will at the time the order
issues. The court recognized that a bargaining order
would be justified where the employer is found to be
motivated by a desire to gain time to dissipate majority
status, or when employer violations themselves cause
the turnover, or when it is likely that new employees
continue to be intimidated by the employer's illegal
antiunion activity. The court also noted, however, that
when the passage of time and resultant turnover are
entirely the products of the Board's delay, that fact
must be carefully considered. The court stated that
these fact-sensitive determinations must be explicitly
made in a given case.After a hearing ordered by the Board in accord withthe court's remand, the judge found that of the 61 unit
employees employed by the Respondent at the time of
the Union's June 24, 1981 demand for recognition,
only 3 remained employed in unit positions as of the
time of the instant hearing, and 2 others been pro-
moted to exempt supervisory positions. Thus, of the
original 61 unit employees, 56 have left the Respond-
ent's facility.6Further, of the 21 supervisors and man-agers employed by the Respondent at the time of the
Union's 1981 recognition demand, only 2 are still em-
ployed by the Respondent, and neither of them was in-
volved in the underlying unfair labor practices. The
judge also found that the employee committee that the
Respondent had dominated and supported ceased to
exist in June 1983. The judge recommended, however,
that the Board's original bargaining order remedy be
affirmed because the employee and management turn-
over and the passage of time did not lessen the impact
of the unfair labor practices, given their severity and
extent.7We disagree. Having accepted the Sixth Circuit's re-mand as the law of the case, we are bound by the
court's rationale as it applies to this proceeding, and
we cannot overlook the specifics of the court's direc-
tive. The facts before us, as found by the judge, are
essentially what the Respondent had represented them
to be in its motion for reconsideration and before thecourt. In this regard, the court stated that the Boardhad been confronted with evidence that could well viti-
ate the need for a bargaining order and could render
the order unfair to current employees, and ordered the
Board to consider turnover in assessing the appro-
priateness of a bargaining order. Although the court
further stated that a bargaining order could be justified
despite a high turnover and a significant passage of
time under certain specified circumstances, we find
that those circumstances have not been shown here.
Thus, there is no evidence that the significant passage
of time was caused by the Respondent's desire to dis-
sipate the Union's majority status, or that the Respond-
ent's violations themselves caused the turnover here.
Further, based on our review of the record and the
court's test, we conclude that the record does not con-
tain specific facts indicating a likelihood that new and
potential employees would continue to be intimidated
by the Respondent's unlawful antiunion activity. We
also note the long passage of time since the unfair
labor practices occurred, which was caused primarily
by the Board's delay. Guided by the parameters of the
court's remand order, therefore, we conclude that the
impact of the Respondent's unfair labor practices has
been sufficiently mitigated that their effects can likely
be erased through traditional remedies. We therefore
find that under the terms of the court's remand
issuance of a bargaining order is not warranted.Accordingly, we shall delete the bargaining orderfrom the Board's original Order.8ORDERThe National Labor Relations Board reaffirms theBoard's original Order reported at 288 NLRB 816
(1988) as modified below and orders that the Respond-
ent, Camvac International, Inc., Brewster, New York,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Delete paragraphs 1(i) and (j) and 2(b) from theBoard's original Order.2. Substitute the attached notice for that provided inthe Board's original Order.  654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees about theirunion activities.WEWILLNOT
threaten employees with plant closurebecause they engaged in activities on behalf of the
Union.WEWILLNOT
solicit grievances from our employeeswith the implied or expressed promise that these griev-
ances will be remedied without a union.WEWILLNOT
promise or grant benefits or improve-ments, such as a new wage plan, a revised disciplinary
policy, a profit-sharing plan, and a health club benefit,
or announce such benefits or improvements in order to
discourage employees from supporting the Union.
However, nothing contained herein shall be construed
as authorizing or requiring us to vary or abandon any
benefits previously conferred.WEWILLNOT
induce or encourage employees tosign a petition disavowing their support for the Union.WEWILLNOT
promise and grant benefits to employ-ees to circulate a petition disavowing support for the
Union.WEWILLNOT
dominate, support, assist, or interferewith the operation and administration of Camvac Em-
ployee Works Committee or any other labor organiza-
tion.WEWILLNOT
recognize or in any manner deal withthe Camvac Employee Works Committee, or any reor-
ganization or successor thereof, as the collective-bar-gaining representative of our production and mainte-
nance employees at our Brewster, New York facility.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
withdraw all recognition from CamvacEmployee Works Committee (CEWC), as the rep-
resentative of our employees at our Brewster, New
York facility for the purpose of dealing with CEWC
concerning grievances, labor disputes, wages, rates of
pay, hours of employment, or other conditions of work
and completely disestablish CEWC as such representa-
tive; provided, however, that nothing in the Board's
Order shall require us to vary or abandon any wages,
hours, or other substantive benefits granted as a result
of discussion with CEWC, or to prejudice the assertionby our employees of any rights they derived as a resultof such discussions.CAMVACINTERNATIONAL, INC.Gregory Davis, Esq. and David Leach, Esq., for the GeneralCounsel.Rita Hernandez, Esq. (Kelley, Drye & Warren), for the Re-spondent.David Kramer, Esq., for the Charging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. On June20, 1989, the United States Court of Appeals for the Sixth
Circuit issued its unpublished decision in the above case. The
court remanded this case back to the Board for a reconsider-
ation of two issues: (a) whether Section 9(c)(3) of the Act
precluded a bargaining order and (b) whether the turnover at
Respondent's facility rendered a bargaining order appro-
priate.The proceedings in this case began in 1981 when a com-plaint issued against Camvac International, Inc. (Respond-
ent). A trial took place before an administrative law judge
and a decision issued on May 13, 1983. That decision con-
cluded that Respondent, by its highest officials, had engaged
in the commission of extensive and serious unfair labor prac-
tices and recommended that in view of the seriousness of the
violations and their likely effect on the employees in the
unit, a bargaining order should issue. On April 29, 1988, the
Board issued its decision in the above case. The Board modi-
fied to some extent the administrative law judge's findings
but concluded that upon learning on June 26 that there was
union activity at its plant, Respondent immediately embarked
on an antiunion campaign designed to discourage its employ-
ees from supporting Local 445, International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFL±CIO (the Union or Local 445). Within a month of
receiving the Union's demand for recognition, Respondent
granted or announced three new benefits: a new wages struc-
ture (under which most employees received wage increases
and no employee received less pay), a revised disciplinary
policy, and a profit-sharing plan. Within another month, Re-
spondent granted a new health club benefit and conducted an
attitude survey among employees. The attitude survey solic-
ited employee grievances and, by a memorandum to employ-
ees, Respondent promised to review the survey and to try to
make improvements in areas in which there had been criti-
cism. Also, in September or early October 1981, Respondent
threatened employees with plant closure. Further, on January
6, 1982, the Respondent induced and encouraged its employ-
ees to sign a petition disavowing their support for the Union.
Further unfair labor practices committed by the Respondent
included the interrogation of employees by Respondent's
plant manager in October 1981, and the payment of ad-
vanced sick leave pay to employees in January 1982 in re-
turn for circulating an employee petition disavowing support
for the Union.Moreover, and significantly, during this entire period Re-spondent continually discussed matters relating to terms and 655CAMVAC INTERNATIONAL1NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).2Frank Bros. Co. v. NLRB, 321 U.S. 702, 705 (1944).conditions of employment with the CEWC, an employeelabor organization that Respondent unlawfully dominated and
assisted. The CEWC continued to function until June 1983.Based upon these violations the Board found that Re-spondent had violated Section 8(a)(1), (2), and (5) of the Act
and in view of the seriousness of these violations a bargain-
ing order was appropriate.On June 13, 1988, Respondent's counsel moved for recon-sideration of the Board's decision and for reopening of the
record to receive evidence of the extensive turnover of over
90 percent among the production and maintenance and super-
visory employees at the Brewster facility since 1981.On June 20, 1988, Respondent filed a supplement to itsmotion for reconsideration arguing that the Board's Gisselorder not only was inappropriate because of the extensive
work force turnover at the Brewster facility, but also incor-
rect, as a matter of law, in view of Section 9(c)(3)'s 1-year
election bar.On June 27, 1988, however, the Board denied Respond-ent's motion for reconsideration as untimely. Thereafter, Re-
spondent requested that the Board reconsider its finding of
untimeliness, which request the Board denied for lack of ju-
risdiction, citing Respondent's May 25, 1988 filing of a peti-
tion for review in the United States Court of Appeals for the
Sixth Circuit pursuant to Section 10(f) of the National Labor
Relations Act.The Board cross-petitioned the Sixth Circuit for enforce-ment of its April 29, 1988 Decision and Order. The Union
did not intervene in the court proceedings and, after the par-
ties' submission of briefs and oral argument, the Sixth Cir-
cuit, on June 20, 1989, issued its decision remanding the
case to the Board for a determination of the two issues the
Board had not considered, the Section 9(c)(3)'s election bar
and the 90-percent work force turnover at the Brewster facil-
ity. Further, the Sixth Circuit expressly ordered the Board to
expedite its decision.By letter dated August 22, 1989, the Board accepted thecourt's remand and instructed the parties to submit state-
ments of position on the remand issues.On March 20, 1990, the Board in a supplemental decisionrejected the argument that Section 9(c)(3)'s 1-year election
bar precluded the imposition of a Gissel order in that same1-year period and ordered that an expedited hearing be con-
ducted before an administrative law judge on the turnover
issue. That hearing was held on April 19, 1990.The evidence submitted during the course of the April 29trial established that at the initial 1981±1982 Board trial in
this matter, there were 61 employees in the appropriate unit
of production and maintenance employees at the time of the
Union's June 24, 1981 demand for recognition.Since that time, most of the production and maintenancework force has left Respondent's employment at the Brew-
ster facility. Only 3 of the original 61 employees remain in
Respondent's employ as production and maintenance work-
ersÐWilliam Mitchell, Kerry Ryan, and Richard Wallace.
BothMitchell and Ryan voluntarily left Respondent's employ
in the 1980s, and both thereafter sought reemployment and
were rehired by Respondent. They are still employed today.
Richard Wallace has been continuously employed by Re-
spondent at the Brewster facility since 1980. Two other em-
ployees, who were deemed production and maintenance em-
ployees in 1981, have since been promoted to exempt super-visory positions. Thus, Charles Wichtendahl became, and isnow, a senior buyer/supervisor in the facility's purchasing
department and George Kubicek is an exempt lab manager.The remaining 56 of 61 individuals, comprising the rel-evant voting/bargaining unit, have left the Brewster facility.
It is admitted by Respondent that such a high turnover is
normal in the plastics and chemical industry and in the geo-
graphic area where the Brewster plant is located.Of the 21 supervisors and managers employed by Re-spondent at the time of the Union's 1981 demand for rec-
ognition, only 2 remain employed today. Thus, Hank Kreuzer
has been continuously employed at the Brewster facility
since 1962 and continues in Respondent's employ today as
a metallizing supervisor. John Dyson began working for Re-
spondent in October 1980 as a sales supervisor and, after
leaving the Company's employ in the early 1980s was re-
hired as director of sales and marketing in January 1989.The remaining 19 of 21 supervisors and managers haveleft in the 9 years since 1981. These include Respondent's
president, Michael Davies, who left in November 1986; Con-
troller William Schneible, who left in January 1986; Plant
General Manager Steven Vaughan, who left in May 1987;
and Supervisor Richard Cea, who left prior to 1985.The CEWC ceased to exist almost 7 years ago in June1983.Respondent contends essentially that turnover is the crucialor central issue as to whether a bargaining order should
issue. Thus, in its brief to the judge, Respondent states,
``This extensive work force turnover goes to the very heart
of the appropriateness of a Gissel bargaining order and in thecircumstances of this case, mandates an election as the only
proper remedy.''The court, in remanding the case to the Board, held theBoard should have looked at the turnover issue in this case.
The Board has not generally considered turnover as an issue
in deciding whether a bargaining order should issue in a
Gissel1-type case. Armour Industries, 227 NLRB 1543(1977), enf. denied 535 F.2d 239 (3d Cir. 1978). The court
in its remand did not hold that if the turnover was 90 per-
cent, as contended by Respondent, that a bargaining order
should not issue. Rather, the court merely set forth that in
evaluating whether a bargaining order is appropriate, the
turnover issue must be considered along with those other fac-
tors considered by the Board. As the court stated:It may be that, on the facts of a given case, the con-cern expressed by Justice Black in the Franks case2Ðthat an employer will exploit the delay caused by the
administrative controversy to benefit by and persist in
its antiunion conductÐwill find record support. As
Gissel itself warns, a bargaining order will be fully jus-tified where the employer is found to be motivated ``by
a desire to gain time to dissipate ... [majority] sta-

tus.'' Gissel, 395 U.S. at 583. Similarly, employer vio-lations which themselves cause the claimed turnover
may make a bargaining order necessary despite the fact
that new employees are never asked to vote on their
representative. G.P.D., Inc. v. NLRB, 430 F.2d 963, 964(6th Cir. 1970), cert. denied 401 U.S. 974 (1971). And
even where otherwise innocent turnover is numerically 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
significant, the facts may demonstrate a likelihood thatnew and potential employees continue to be intimidated
by the employer's illegal antiunion activity. ExchangeBank v. NLRB, 732 F.2d 60, 64 (6th Cir. 1984).[Camvac International v. NLRB, 877 F.2d 62 (6th Cir.1989).]The court in its remand specifically asked the Board toconsider ``whether the chilling effect of the employer's mis-
conduct persists despite the turnover and thus continues to
justify a Gissel order, ... and whether given the turnover
rate or bargaining order would do violence to majority will
at the time the bargaining order issues.''The court expressly expressed its concern for ``worker de-mocracy.'' Thus as I read the court's remand it is very much
concerned that a labor organization not be foisted upon new
employees who are not influenced by Respondent's prior un-
fair labor practices that ``worker democracy'' prevail, and
turnover is merely one of the factors to be considered.In reaching a conclusion as to the appropriateness of thebargaining order, and whether the unfair labor practices sup-
porting it have a lingering effect, it is first necessary to con-
sider the severity of Respondent's unlawful conduct. One
must first appreciate that all of Respondent's unlawful con-
duct took place in a situation where Respondent foisted upon
the unit employees a labor organization both dominated and
assisted by Respondent. Moreover, such union was foisted
upon the unit employees for 2 years following Local 445's
demand for recognition. As set forth above and in the initial
Board decision, Respondent's actions following Local 445's
demand for recognition were immediate, extensive, and se-
vere. Within 2 months of receiving the Union's demand for
recognition, Respondent unlawfully granted or announced a
new health club benefit, a profit-sharing plan, a revised dis-
ciplinary policy, and a new wage structure. Moreover, during
this period Respondent's highest ranking officials apprised
each employee individually of the details of the new discipli-nary policy and the new wage structure. In addition, Re-
spondent unlawfully conducted an attitude survey among allemployees which solicited their opinions about working con-ditions, supervision, compensation, and benefits, and prom-
ised to try to make improvement in areas in which there had
been criticism.The Board has held that such an ``immediate and persist-ent response ... of union activity reveals a general cam-

paign to destroy employee support for the Union not only at
the pertinent time discussed ... but whenever union activity

might be renewed in the future.'' Fimco, Inc., 282 NLRB653, 655±656 (1987). See also Long-Airdox Co., 277 NLRB1157 (1985). As noted by the Board in the instant matter,
``wage increases in particular have been recognized as hav-
ing a potential long-lasting effect, not only because of theirsignificance to employees, but also because the Board's tra-
ditional remedies do not require the Respondent to withdraw
the benefits from the employees.'' Color Tech Corp., 286NLRB 476, 477 (1987); see also Arkansas Lighthouse for theBlind, 284 NLRB 1214 (1987), enf. denied on other grounds851 F.2d 180 (8th Cir. 1988); Red Barn System, 224 NLRB1586 (1976), enfd. mem. 574 F.2d 315 (6th Cir. 1976); (D
& O 20).Recently, the Sixth Circuit enforced a bargaining order ina case where the violations are substantially similar to thosein this case. Indiana Cal-Pro, 287 NLRB 796 (1987), enfd.863 F.2d 1292 (6th Cir. 1988). In that case, the Sixth Circuit
noted that ``it is well-established that threats of plant clo-
sures, by themselves, can justify a Gissel order,'' 863 F.2dat 1301, quoting Piggly Wiggly v. NLRB, 705 F.2d 1537(11th Cir. 1983). And when such a threat is made by a ``high
ranking official,'' as in the instant matter, the Board has
found that the lingering effects of such unfair labor practices
are likely to be exacerbated. See Fimco, Inc., 282 NLRB 653at 655. Given the Board's unique fund of knowledge and ex-
pertise, such reasonable inferences are entitled to special def-
erence by the courts. See Amazing Stores, Inc. v. NLRB, 887F.2d 328, 331 (D.C. Cir. 1989).Thus I conclude that Respondent's unfair labor practiceswere most serious, sufficient to support a Gissel bargainingorder, and the type which tend to have a lingering effect on
the bargaining unit.Now I consider the effect of turnover and the Board'sdelay upon the lingering effect of Respondent's unfair labor
practices. As set forth above, Respondent has established ex-
tensive turnover with respect to both the unit employees and
supervisory staff including high level supervisors.In determining whether an employer's unfair labor prac-tices continue to have ``an actual chilling effect on the possi-
bility of a free and fair election,'' at least one circuit has rec-
ognized that if the Board finds that such misconduct is ``par-
ticularly pervasive or enduring,'' the Board need only make
``minimal findings that the effects have not been dissipated
by subsequent employee turnover.'' Amazing Stores, Inc.,supra. Similarly, in deference to the Board's expertise in
these matters, the Sixth Circuit has upheld bargaining orders
which simply disclose the reasons for its imposition and are
supported by ``more than conclusory statements.'' See Indi-ana Cal-Pro, Inc., supra, 863 F.2d at 1302.As set forth above, virtually every bargaining unit em-ployee was directly subjected to Respondent's misconduct,
particularly with regard to its actions involving the revoca-
tion petition, the attitude survey, and the individual manage-
ment-employee conferences held to explain the new wage
and disciplinary policies. Moreover, these unfair labor prac-
tices took place where the employees were already rep-
resented by a labor organization dominated and assisted Re-
spondent and in a context in which plantwide discussion was
the rule rather than the exception. Given the severity, dura-
tion, and effectiveness of the Respondent's sustained unfair
labor practices, and a dominated and assisted labor organiza-
tion, it would be likely that new employees would become
aware of such misconduct, especially since three employees
still remain in the bargaining unit. Koons Ford of Annapolis,282 NLRB 506, 509 (1986), enfd. mem. 833 F.2d 310 (4th
Cir. 1987). (``The continued presence of these employees
creates a potential that the inhibitive effect of the unfair labor
practices remain, preventing the possibility of a fair elec-
tion.'')The Board has consistently issued bargaining orders insimilar cases. For example, in Arkansas Lighthouse for theBlind, supra, the Board set aside the results of a 1981 elec-tion and issued a bargaining order because of the ``lasting
coercive impact'' of the respondent's unfair labor practices,
which included: threats of plant closure; withholding and
granting of wage increases; soliciting revocations of union
authorization cards; coercive polling; and unlawful interroga- 657CAMVAC INTERNATIONAL3Frank Bros. Co. v. NLRB, 321 U.S. 702 (1944).tions. 284 NLRB at 1221. Citing the widespread nature ofthe misconduct and the participation of management from
top to bottom, the Board issued the bargaining order despitethe fact that 6 years had passed since the unfair labor prac-
tices were committed and only 31 of 52 bargaining unit em-
ployees remained. Id. at 1222. The Board stated that the pas-sage of time was ``regrettable'' but has not a ``sufficient
basis'' for denying a bargaining order, and that withholding
a bargaining order under the circumstances would
impermissibly ``reward the Respondent for its own wrong-
doing.'' Id.In Koons Ford of Annapolis, supra, the Board found thatthe employer's unlawful interrogations and solicitation of
employees to campaign against the union, in conjunction
with its unlawful threats of plant closure, layoff, and dis-
charge, warranted the invalidation of an election and the
issuance of a bargaining order. 282 NLRB at 506. Although
the Board noted that nearly 4 years had passed since the
commission of the unfair labor practices and only 21 of 66
unit employees were still employed by the respondent, it
concluded that ``simply requiring the Respondent to refrain
from unlawful conduct [would] not eradicate the lingering ef-
fects of the hallmark violations, and [would] not deter their
recurrence.'' Id. at 509.In other cases, the Board has issued bargaining orders inappropriate circumstances even where there has been ``sub-
stantial and nearly complete'' turnover over a long period of
time. See Lou de Young's Market Basket, Inc., 181 NLRB35 (1970), enf. 430 F.2d 912 (6th Cir. 1970); Balsam VillageManagement Co., 273 NLRB 410 (1984), enfd. 792 F.2d 29(2d Cir. 1986) (100% turnover); Churchill's Supermarkets,285 NLRB 138 (1987), enfd. 857 F.2d 1474 (6th Cir. 1988)
(7-year interval between unfair labor practices and Board
order).Moreover, notwithstanding the remand, Respondent failedto introduce any evidence to prove that time has healed the
lingering effects of its serious unfair labor practices. Thus,
Respondent did not introduce any evidence to prove that the
current unit employees were unaware of Respondent's prior
unlawful conduct and its antiunion position. Respondent ap-
parently relies on the fact its turnover is in and of itself suffi-
cient to establish that its prior unlawful conduct does not af-
fect its current unit employees.I conclude that Respondent has failed to prove that theBoard's delay and subsequent turnover have dispelled the lin-
gering effects of its prior unlawful conduct.Delay in Gissel-type cases is inevitable. The cases are in-variably complex, often involving unit issues, authorization
card issues, supervisory status, and many independent and
varied unfair labor practices. Such cases usually produce ex-
tensive trial records. It is not unusual that given expeditious
case handling from the filing of the charge to the Board deci-
sion, that a period of 3 to 4 years can elapse. During such
period substantial turnover is inevitable. If turnover were a
controlling factor in determining whether a bargaining order
should issue the Board would in effect only be able to issuecease-and-desist orders and direct elections. The effect would
be to reward an employer and to allow him ``to profit from
his own wrongful refusal to bargain.'' Thus, an employer
could delay and put off indefinitely his obligation to bargain.
Gissel, supra, 395 U.S. at 610.In the instant case, which was a long and complex case,Respondent admits that its facility, located in the Northeast
United States, normally experienced a high rate of unit em-
ployee turnover. Undoubtedly, substantial turnover would
have taken place even if this case had been processed more
expeditiously, in a 3- to 4-year period. Perhaps the turnover
would have been 80 percent rather than 90 percent. Admit-
tedly, it would have been substantial. The Court in its re-
mand recognized this principle when it stated:It may be that on the facts of a given case the con-cern expressed by Justice Black in the Franks case3thatan employer will exploit the delay caused by the ad-
ministrative controversy to benefit by ... its antiunion
conductÐwill find record support.I conclude that was exactly Respondent's intent in thiscase.The Court in its remand expressed concern that a labor or-ganization should not be foisted upon the employees. How-
ever, it was Respondent who has foisted a union upon the
employees, and thereafter committed the serious and linger-
ing unlawful conduct discussed above. Moreover as set forth
above such dominated and assisted union continued to func-
tion for 2 years after Local 445's demand for recognition.
Such conduct took place with a knowledge that substantial
turnover was already in progress. In this case, especially, a
bargaining order does not foist a union upon unit employees.
As the Supreme Court recognized in Gissel, supra at 613:There is, after all, nothing permanent in a bargainingorder, and if, after the effects of the employer's acts
have worn off, the employees clearly desire to disavow
the union, they can do so by filing a representation pe-
tition. For, as we pointed out long ago, ... a bargain-

ing order involved no ``injustice to employees.''Considering that Respondent foisted a dominated and as-sisted union upon the unit employees, the serious unfair labor
practices committed by Respondent following Local 445's
demand for recognition, the lingering effect such unfair labor
practices upon unit employees, I conclude that notwithstand-
ing 90-percent unit turnover and a delay in the Board's deci-
sion, Respondent ought not to profit from its wrongdoing,
and that the issuance of a bargaining order does no injustice
to unit employees who may disavow Local 445 after a rea-
sonable period of time, I conclude that a bargaining order in
this case is an appropriate remedy.Respondent essentially contends that in view of the 90-percent employee turnover, and the Board delay, any linger-
ing effect its unfair labor practices might have had would
have been dispelled. Respondent relies essentially on two re-
cent Seventh Circuit Court cases: Impact Industries v. NLRB,847 F.2d 379 (7th Cir. 1988), and Montgomery Ward & Co.v. NLRB, 904 F.2d 1156 (1990). Both cases were remandedto the Board. In Impact, the Board deleted the bargainingorder from its original order. 293 NLRB 794 (1989).In Impact, the unfair labor practices included unlawfulstatements by Respondent's highest officials, unlawful grants
of benefits, and the discharge of 13 employees out of a unit
of 135 employees. At the time of the Board's order, issued 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
in 1987, the employer claimed that the 7-year delay from ofthe unfair labor practices to the issuance of the Board's deci-
sion coupled with an 87-percent unit turnover made a Gisselbargaining order unnecessary. In Montgomery Ward, the un-fair labor practices committed by the employer included sur-
veillance, interrogation, threats of violence and loss of work
hours, discharge of union leaders, unlawful conduct by the
employer's highest ranking officials, and a program of griev-
ance solicitation and wage increases. In Montgomery Wardthere was alleged 82.4-percent turnover and an 8-year delay
between commission of the unfair labor practices and the
Board decision.In both Impact and Montgomery Ward the remand wasvery specific. The court stated in both cases that ``The pas-
sage of time, coupled with the change in circumstance at the
plant would seemingly present a strong case in support of
[the companies'] argument that a second representation elec-
tion should be conducted.'' Thus the remand to the Board in
both cases was a virtual order that if the turnover and delay
were as contended by the employer, no bargaining order
should issue. In Impact, the Board accepting the court's re-mand as the law of the case noted the specific language of
the remand decision as follows:Having accepted the Seventh Circuit's remand as thelaw of the case, however, we are bound by the court's
rationale as it applies to this proceeding, and we cannot
overlook the specifics of the court's directive. Indeed,
the terms of the court's remand are highly instructive
because, as stated above, the facts before us are essen-
tially what the Respondent had represented them to be
before the court of appeals. The court required the
Board to consider management and employee changes
as ``particularly relevant'' in determining the propriety
of a bargaining order remedy in the circumstances be-
fore us and stated that the Respondent had ``seemingly
present[ed] a strong case'' in favor of a second elec-
tion. Guided by these statements and the court's addi-
tional instructions that because of high management and
employee turnover, the prospect of a fair second elec-
tion is ``a likely event,'' we conclude that the impact
of the Respondent's unfair labor practices has been
mitigated to the extent that their effects can likely be
erased through traditional remedies. [293 NLRB at
795.]I find the remand in the instant case significantly broaderthan those in Impact and Montgomery Ward. In the instantcase as discussed above the remand provided only that the
Board consider turnover and delay as factors usually consid-
ered. The court then pointed out, unlike the court in Impactand Montgomery Ward that even if the changed conditionsare as Respondent contends, it may be that the Board will
still find a bargaining order appropriate. In this connection
the court in the instant case, 877 F.2d 62 (6th Cir. 1989),
stated:It may be that, on the facts of a given case, the con-cern expressed by Justice Black in the Franks caseÐthat an employer will exploit the delay caused by the
administrative controversy to benefit by and persist in
its antiunion conductÐwill find record support. As
Gissel itself warns, a bargaining order will be fully jus-tified where the employer is found to be motivated ``bya desire to gain time to dissipate ... [majority] sta-

tus.'' Similarly, employer violations which themselves
cause the claimed turnover may make a bargaining
order necessary despite the fact that new employees are
never asked to vote on their representative. And evenwhere otherwise innocent turnover is numerically sig-
nificant, the facts may demonstrate a likelihood that
new and potential employees continue to be intimidated
by the employer's illegal antiunion activity. [Citationsomitted, emphasis added.]Moreover, in the instant case there is a significant dif-ference in the seriousness of the unfair labor practices and
their tendency to have a long-term dramatic effect notwith-
standing the significant turnover in both unit and manage-
ment personnel, from those unfair labor practices involved in
Impact and Montgomery Ward. As set forth above all Re-spondent's unfair labor practices were committed at a timewhen Respondent foisted a dominated and assisted union
upon the unit employees. Such union was imposed upon the
employees for a period of 2 years following Local 445's de-
mand for recognition. Common sense recognizes the dra-
matic and long-term effect of such unlawful action, as does
the court's remand when it expresses concern over ``worker
democracy,'' that a union not be foisted upon the employees.Further, in Montgomery Ward there was a strong dissentby Judge Ripple who quoted from Lustak Bros., 664 F.2d1074, 1082 (7th Cir. 1981), a Seventh Circuit case where Re-
spondent raised turnover as a defense to a Gissel bargainingorder. The judge stated that ``[e]mployee turnover should not
be a controlling factor because an employer could engage in
a scheme of unfair labor practices and yet escape a bargain-
ing order by delaying and waiting for employee turnover. We
cannot allow this perversion of the Act's purpose.''Accordingly, I reject Respondent's contentions.
The Supreme Court recently decided a case, NLRB v.Curtin Matheson Scientific, Inc., 494 U.S. 775 (1990), whichstrongly reaffirmed the Court's prior holdings that the NLRB
has primary responsibility for applying national labor policy
and the Supreme Court has always accorded Board rules con-
siderable deference as long as such rules, are consistent with
the Act. The Court in Curtin upheld the Board's holding thatit would not apply any presumption regarding striker replace-
ments' union sentiments, but would determine their views on
a case-by-case basis. This presumption was a change in the
Board's prior positions. See Stoner Rubber Co., 123 NLRB1440, 1444 (1959); Station KKHI, 284 NLRB 1339 (1987),where the Board had taken inconsistent positions. Such
strong reaffirmance of the deference accorded to the Board's
rulings suggests to me that if the Board's position on turn-
over came before the Supreme Court, it would give similar
deference to the Board's current position. In this regard I
note that the issue in Curtin, strike replacements, is a turn-over issue. In view of the current split among the Circuits
concerning the Board's position on turnover, it is likely this
issue will be before the Court soon. See Impact, supra, andSeattle First National Bank v. NLRB, 892 F.2d 792 (9th Cir.1989).Accordingly, for all of the reasons set forth above, I con-clude that a bargaining order is appropriate. 659CAMVAC INTERNATIONALDuring the course of the hearing before me on April 19,1990, counsel for Respondent stated that Dunmore Corpora-
tion now owned the Brewster facility and entered an appear-
ance on behalf of both Camvac and Dunmore Corporation.
Counsel for the General Counsel then inquired as to whether
the court would allow evidence on the Perma Vinyl Corp.(i.e., successorship) issue (164 NLRB 968 (1967) created by
the alleged sale of Camvac's Brewster facility to Dunmore
Corporation. In view of Camvac's ownership prior to re-
manding the case to me and that the change of ownership
was not part of the court's remand, I ruled that I would not
consider evidence for the purpose of showing whether or not
Dunmore Corporation was a successor employer. Subse-
quently, counsel for the General Counsel made an offer of
proof that had Robert McCord, Dunmore's director of manu-
facturing, been permitted to testify, he would have admitted
that at the time of the purchase of Camvac by Dunmore Cor-
poration on June 1989, Dunmore had general knowledge of
Camvac's unfair labor practices and that Dunmore continued
the same compliment of managerial and unit employees and
business operations at the Brewster facility in basically the
same form.Respondent does not dispute counsel for the GeneralCounsel's offer of proof, or that Dunmore is a successor em-
ployer. Although the court's remand did not present this
issue for the Board's consideration, I will discuss it as if it
were so presented in order to eliminate the necessity for fur-
ther remand.It is well settled that the Board may require a successoremployer to remedy the unfair labor practices committed by
the predecessor employer where the successor acquired the
business with knowledge of the unfair labor practices charges
against the predecessor and has continued to operate the
business without substantial change or interruption. See
Golden State Bottling Co. v. NLRB, 414 U.S. 168, 184(1973); Perma Vinyl Corp., supra. In imposing such liabilityupon new employers, the Supreme Court reasoned that:[T]hose employees who have been retained will under-standably view their job situations as essentially
unaltered. Under these circumstances, the employees
may well perceive the successor's failure to remedy the
predecessor employer's unfair labor practices ... as a

continuation of the predecessor's labor policies....[I]f the employees ... do not take collective action,

the successor may benefit from the unfair labor prac-
tices due to a continuing deterrent effect on union ac-
tivities. [414 U.S. at 184.]At the threshold, the General Counsel need only establishthat, prior to the transfer of ownership, an agent of the suc-
cessor knew or reasonably should have known of facts which
could lead to the finding of an unfair labor practice charge;
ultimately, the burden rests with the successor employer to
prove a lack of any such knowledge. See NLRB v. SouthHarlan Coal, 844 F.2d 380, 385 (6th Cir. 1988).In the instant matter, there is overwhelming evidence that,prior to purchasing the Brewster facility, Dunmore Corpora-
tion knew or should have known about the outstanding bar-
gaining order issued against Camvac. First, Dunmore hired
the same labor law firm to represent it in these proceedings,
Kelley, Drye & Warren, that had represented Camvac priorto the sale of the Brewster facility on June 29, 1989. Aslegal counsel and agent of Dunmore, Relley, Drye & Warren
had knowledge of the unremedied unfair labor practices prior
to the transfer of ownership; therefore, such knowledge is
imputable to Dunmore. Second, Dunmore's ``top manage-
ment personnel,'' Robert Dalton and Robert McCord, almost
certainly had previous knowledge of the outstanding Gisselorder herein as they had been employed in similar positions
by Camvac since September 1985 and March 1987, respec-
tively and, had reviewed the ``union'' file pertaining to
Camvac's unfair labor practices.It is undisputed that Dunmore has retained essentially thesame work force and continued substantially the same busi-
ness operations at the Brewster facility as its predecessor
Camvac had. No employees were terminated and manage-
ment personnel remained the same after the sale of Brewster
facility in June 1989. Robert McCord, by his affidavit, stated
that ``all Camvac employees, both hourly and salaried, were
offered positions of employment with Dunmore at the Brew-
ster facility, with full credit for prior service with Camvac
and at wage and benefit levels at least as favorable as those
provided by Camvac.'' Moreover, Dunmore's business oper-
ations at the Brewster facility had continued essentially in the
same fashion as Camvac's.Respondent argues that the sale of the Brewster facility toan innocent bona fide purchaser is yet another ``changed cir-
cumstance'' which militates against issuing a bargaining
order in the case at bar. However, Respondent fails to ac-
knowledge that the effects of the predecessor employer's un-
fair labor practices have not been remedied, thus depriving
the employees of union representation for over 9 years. The
Supreme Court found that it is well within the Board's dis-
cretion to impose remedial liability upon an innocent pur-
chaser with notice of the underlying unfair labor practices,
stating:``[I]n balancing the equities involved there are othersignificant factors which must be taken into account.
Thus, `it is the employing industry that is sought to beregulated and brought within the corrective and reme-
dial Provisions of the Act in the interest of industrial
peace.' When a new employer is substituted in the em-
ploying industry there has been no real change in the
employing industry insofar as the victims of past unfair
labor practices are concerned, or the need for remedy-
ing those unfair labor practices. Appropriate steps must
still be taken if the effects of the unfair labor practices
are to be erased and all employees reassured of their
statutory rights. And it is the successor who has taken
over control of the business who is generally in the best
position to remedy such unfair labor practices most ef-
fectively.'' [414 U.S. at 172 fn. 2, quoting Perma VinylCorp., 164 NLRB at 969.]Dunmore has had ample opportunity to raise a PermaVinyl defense since it purchased the Camvac facility but hasdeliberately declined to do so.As set forth above, I conclude pursuant to the court's re-mand that the Gissel order provided by the Board in the in-stant case is appropriate.